FILED
                            NOT FOR PUBLICATION                              MAR 13 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10469

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00372-GMN

  v.
                                                 MEMORANDUM*
AMANDA FRIER,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Gloria M. Navarro, District Judge, Presiding

                             Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       Amanda Frier appeals from the district court’s judgment and challenges the

46-month sentence imposed following her guilty-plea conviction for possession of

a firearm by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and

924(a)(2). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Frier first contends that the district court did not consider her mitigating

arguments. The record belies this contention. Frier next contends that the sentence

is substantively unreasonable in light of her history and characteristics. The

district court did not abuse its discretion in imposing Frier’s sentence. See Gall v.

United States, 552 U.S. 38, 51 (2007). The low-end Guidelines sentence is

substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and

the totality of the circumstances, including Frier’s criminal history and the need to

protect the public. See id.

      AFFIRMED.




                                           2                              13-10469